***********
The Full Commission hereby ORDERS that:
1. The record in this matter shall be reopened to receive additional evidence from the parties, specifically for Plaintiff to undergo a functional capacity evaluation and additional necessary testing, and supplemental depositions of Drs. Eugene P. Christian and Jerry L. Barron.
2. The matter is hereby remanded to Chief Deputy Commissioner Wanda Taylor for assignment to a Deputy Commissioner for the gathering of the additional evidence.
3. All additional evidence, including expert witness depositions, shall be completed and submitted to the Deputy Commissioner within 60 days from the date this Order is filed, after which the Deputy Commissioner shall close the record and transfer the additional evidence to the Full Commission for review and consideration in conjunction with the instant appeal of this matter. *Page 2 
4. The parties shall submit briefs to the Full Commission regarding the additional evidence within 30 days after the close of the record. The briefs shall be e-mailed to the attention of Janet Miller, legal assistant for Commissioner Bernadine S. Ballance.
This the __ day of July 2011.
  S/___________________
  BERNADINE S. BALLANCE
  COMMISSIONER
CONCURRING:
S/___________________ LINDA CHEATHAM COMMISSIONER
S/___________________ STACI T. MEYER COMMISSIONER *Page 1